UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22961 Alpha Architect ETF Trust (Exact name of registrant as specified in charter) 213 Foxcroft Road Broomall, PA 19008 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 215-882-9983 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2015 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. ValueShares U.S. Quantitative Value ETF Schedule of Investments June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 99.9% Agriculture, Construction, and Mining Machinery Manufacturing - 12.9% Cameron International Corp. Dril-Quip, Inc. FMC Technologies, Inc. National Oilwell Varco, Inc. Oil States International, Inc. Architectural, Engineering, and Related Services - 2.3% Fluor Corp. Basic Chemical Manufacturing - 2.4% Westlake Chemical Corp. Building Equipment Contractors - 2.7% EMCOR Group, Inc. Cable and Other Subscription Programming - 2.4% Viacom, Inc. Clothing Stores - 2.5% The Gap, Inc. Computer and Peripheral Equipment Manufacturing - 7.0% Apple, Inc. NetApp, Inc. Seagate Technology PLC (b) Department Stores - 2.6% Macy's, Inc. Drugs and Druggists' Sundries Merchant Wholesalers - 2.2% Nu Skin Enterprises, Inc. Class A Electronics and Appliance Stores - 5.2% Best Buy Co., Inc. GameStop Corp. Class A Engine, Turbine, and Power Transmission Equipment Manufacturing - 2.5% Cummins, Inc. Footwear Manufacturing - 2.6% Deckers Outdoor Corp. Gasoline Stations - 2.5% Delek Us Holdings, Inc. Home Furnishings Stores - 2.5% Bed Bath & Beyond, Inc. Household Appliances and Electrical and Electronic Goods Merchant Wholesalers - 4.9% Arrow Electronics, Inc. WESCO International, Inc. Insurance Carriers - 5.9% Aetna, Inc. Humana, Inc. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 4.7% Fossil Group, Inc. Garmin Ltd.(b) Nondepository Credit Intermediation - 2.4% H&R Block, Inc. Oil and Gas Extraction - 2.5% Helmerich & Payne, Inc. Other Heavy and Civil Engineering Construction - 2.6% Chicago Bridge & Iron Co N.V.(b) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 2.9% CF Industries Holdings, Inc. Petroleum and Coal Products Manufacturing - 2.5% Western Refining, Inc. Pharmaceutical and Medicine Manufacturing - 2.9% Gilead Sciences, Inc. Pipeline Transportation of Natural Gas - 2.3% New Jersey Resources Railroad Rolling Stock Manufacturing - 2.1% Trinity Industries, Inc. Rubber Product Manufacturing - 2.1% Cooper Tire & Rubber Co. Semiconductor and Other Electronic Component Manufacturing - 2.4% Intel Corp. Shoe Stores - 2.9% Foot Locker, Inc. Support Activities for Mining - 4.5% Oceaneering International, Inc. Superior Energy Services, Inc. TOTAL COMMON STOCKS (Cost $57,479,331) $ TOTAL INVESTMENTS - 99.9% (Cost $57,479,331) $ Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing securities (b) Foreign issued security. ValueShares International Quantitative Value ETF Schedule of Investments June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 99.6% Australia - 7.3% Flight Centre Travel Group Ltd. Fortescue Metals Group Ltd. Woodside Petroleum Ltd. WorleyParsons Ltd. Belgium - 2.2% bpost S.A. France - 6.5% Cie Generale des Etablissements Michelin Faurecia Technip S.A. Germany - 4.0% Hochtief Ag TUI AG Hong Kong - 1.2% SJM Holdings Ltd. Israel - 1.8% Bezeq Israeli Telecommmunication Corp. Ltd. Italy - 2.4% Pirelli & Co. SpA Japan - 59.5% ABC-MART, Inc. Alfresa Holdings Corporation Bridgestone Corp. Canon Marketing Japan, Inc. COMSYS Holdings, Corp. DAIHATSU MOTOR Co., Ltd. EBARA Corp. Fuji Heavy Industries Ltd. GungHo Online Entertainment, Inc. Hitachi High-Technologies Corp. HOYA Corp. KINDEN Corp. LAWSON, Inc. Maruichi Steel Tube Ltd. MITSUBISHI MOTORS Corp. Namco Bandai Holdings, Inc. NHK SPRING Co., Ltd. NIPPO Corp. OTSUKA Corp. Otsuka Holdings Co., Ltd. Seiko Epson Corp. Sekisui Chemical Co., Ltd. SUMITOMO HEAVY INDUSTRIES, Ltd. Sumitomo Rubber Industries, Ltd. The Yokohama Rubber Co., Ltd. TOKAI RIKA Co., Ltd. TOSHIBA TEC Corp. Toyo Tire & Rubber Co., Ltd. Norway - 2.1% Subsea 7 S.A. Spain - 2.3% Tecnicas Reunidas S.A. United Kingdom - 10.3% Anglo American PLC BHP Billiton PLC J Sainsbury PLC Rio Tinto PLC The Berkeley Group Holdings PLC TOTAL COMMON STOCKS (Cost $20,828,982) $ TOTAL INVESTMENTS - 99.6% (Cost $20,828,982) $ Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing securities VALUATION MEASUREMENTS (Unaudited) The Funds follow authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurement of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels below: Level 1 - Quoted prices in active markets for identical securities Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including Fund's own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not an indication of the credit risk associated with investing in those securities. The following is a summary of the inputs used to value each Fund's net assets as of June 30, 2015: ValueShares U.S. Quantitative Value ETF Level 1 Level 2 Level 3 Total Common Stocks* $ $
